NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-3111
                                     ___________

                    NEREIDA SKENDAJ; RAFAELO SKENDAJ,
                                                                   Petitioners

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                     (Agency Nos. A98-642-500 & A98-642-501)
                    Immigration Judge: Honorable Annie S. Garcy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 2, 2010
           Before: SLOVITER, JORDAN and GREENBERG, Circuit Judges

                             (Opinion filed: June 8, 2010)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Nereida Skendaj and her son, Rafaelo Skendaj, citizens of Albania, sought asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”) in

response to charges of removability, which they conceded. Primarily, the grounds for
relief were Nereida Skendaj’s experiences in 1997 and 2002 (originally, claims on the

bases of nationality, political opinion, and membership in a particular social group),

although incidents in the years between 1997 and 2002 related to her application for

relief.

          The Immigration Judge (“IJ”) denied relief, and the Board of Immigration

Appeals (“BIA”) affirmed the IJ’s decision. Skendaj filed a petition for review, which

we denied. See Skendaj v. Attorney Gen. of the United States, 275 F. App’x 126 (3d

Cir. 2008). We also denied Skendaj’s subsequent motion for rehearing. See Skendaj v

Attorney Gen. of the United States, No. 06-5029 (order entered on July 18, 2008).

          In December 2008, Skendaj (on behalf of herself and her son) returned to the BIA

with a motion to reopen. The BIA denied the motion to reopen. Skendaj presents a

petition for review of the BIA’s decision.

          We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Review of the BIA’s

decision to deny the motion to reopen is under a highly deferential abuse of discretion

standard. See Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). The discretionary

decision is not disturbed unless it is found to be arbitrary, irrational or contrary to law.

See id. In this case, we cannot say that the BIA’s decision was arbitrary, irrational or

contrary to law.

          To her motion to reopen, Skendaj attached voluminous exhibits, including, among

other things, an affidavit from someone in the Democratic Party who could verify



                                               2
Skendaj’s support of the Democratic Party in 1996-1997, and an affidavit from her

brother-in-law, who witnessed three masked men enter his mother’s (Skendaj’s mother-

in-law’s) home searching for Skendaj in 2007 in order to imprison and kill her. Her sister

and mother, who, like Skendaj’s father and the rest of her siblings, were granted asylum,

submitted affidavits to attest to Skendaj’s experiences in Albania. A friend submitted an

affidavit to discuss his similar experiences. Skendaj also included a 2007 State Report

and other reports and newspaper articles.

       The BIA held that the motion was untimely, as it was filed more than 90 days after

the BIA issued its order, after considering whether the time limit should not apply

because Skendaj was seeking to apply or reapply for asylum based on changed country

conditions. The BIA noted that some of the evidence provided by Skendaj was

unavailable at the time of the earlier hearing. The BIA also noted that the evidence

included proof that Albania continues to experience problems with corruption, occasional

violence, the electoral process, and antagonism between the Democratic Party (now the

ruling majority) and the opposition Socialist Party. However, the BIA, citing the 2004

State Report, ruled that the evidence was not inconsistent with the evidence Skendaj

presented at her hearing. The BIA also noted that Skendaj previously presented evidence

that some of her family members had been granted asylum. Although Skendaj had argued

that the political situation in Albania made it difficult to get information about her support

of the Democratic Party, the BIA stated that to the extent that the evidence described



                                              3
events before Skendaj left Albania, the evidence had been available or was discoverable

previously. The BIA further ruled that the evidence of threats by unidentified men in her

mother-in-law’s home was insufficient to establish changed country conditions. The BIA

also noted that the Democratic Party has become the ruling majority in Albania.

       The BIA did not abuse its discretion in denying the motion to reopen for the

reasons it gave.1 An alien faces a time limitation on filing motions to reopen. Most

motions to reopen must be filed no later than 90 days after the date of the final

administrative decision. See 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2).

However, the time limit is suspended in some cases by changed country circumstances,

where the evidence of changed circumstances “is material and was not available and

could not have been discovered or presented at the previous hearing.” See 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii), Johnson v. Aschcroft, 286 F.3d 696, 704

(3d Cir. 2002).

       Skendaj and her son clearly filed the motion to reopen more than 90 days after the

BIA rendered its decision (the time-period was not tolled by proceedings in this Court,

see In re Susma, 22 I. & N. Dec. 947, 948 (BIA 1999)). The question is whether they




   1
    The BIA declined to exercise its discretion to reopen the matter sua sponte. That
decision is a discretionary decision beyond this Court’s jurisdiction. See Calle-Vujiles v.
Ashcroft, 320 F.3d 472, 475 (3d Cir. 2003) (“Because the BIA retains unfettered
discretion to decline to sua sponte reopen or reconsider a deportation proceeding, this
court is without jurisdiction to review a decision declining to exercise such discretion to
reopen or reconsider the case.”)

                                              4
presented material and previously unavailable evidence of changed country conditions. It

cannot be said that the BIA abused its discretion in ruling that they had not. Some of the

evidence was clearly available previously, and indeed had been presented previously,

such as the evidence that Skendaj’s family members had been awarded asylum. To the

extent that the evidence was new and previously unavailable, it did not establish changed

country conditions, as the BIA explained. The evidence relating to country conditions

was markedly similar to the evidence that the petitioners presented previously. (And, as

the BIA noted, the Democratic Party is now the ruling party in Albania.) Also, the

evidence of unidentified men making threats was not sufficient to show changed country

conditions.

       Because the BIA did not abuse its discretion in denying the motion to reopen, we

will deny the petition for review.




                                             5